[Cite as Jeffers v. Dept. of Natural Resources, 2010-Ohio-2655.]

                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




STACIE A. JEFFERS

        Plaintiff

        v.

DEPARTMENT OF NATURAL RESOURCES

        Defendant
        Case No. 2006-04199

Judge Joseph T. Clark

DECISION




        {¶ 1} On April 19, 2010, this case was tried to the court on the issue of
damages. In its liability decision issued on November 20, 2009, the court found that
defendant, the Ohio Department of Natural Resources (ODNR), was liable for breach of
a settlement agreement into which it entered with plaintiff who was formerly a patrol
officer in ODNR’s Division of Watercraft.
        {¶ 2} Plaintiff was removed from her employment prior to the expiration of her
one-year probationary period. The parties’ settlement agreement provided that ODNR
would purge the probationary removal information from plaintiff’s personnel files and
replace it with information reflecting that she had voluntarily resigned; in exchange,
plaintiff agreed not to pursue her claims against ODNR of wrongful termination, violation
of public policy, violation of certain terms of her Fraternal Order of Police contract, and
her claims of sexual harassment and assault and battery.
        {¶ 3} Subsequent to the settlement agreement, plaintiff applied for state
employment but learned that the information that she was a probationary removal was
available to prospective employers.       Plaintiff has consistently maintained that the
probationary removal designation reflects negatively upon her and significantly
diminishes her opportunities for state employment. Plaintiff discovered that, in addition
to the probationary removal documentation that had been contained in her personnel
files at ODNR and the Division of Watercraft, the information was also posted on the
Ohio Department of Administrative Services (ODAS) web site then known as EHOC
(Employee History on Computer). Further, the EHOC information was readily available
to state agencies, and at least one prospective state employer relied upon it rather than
consulting ODNR.
       {¶ 4} In its liability determination, the court found that the language of the
parties’ settlement agreement referred only to plaintiff’s personnel file with ODNR, which
included its subdivision, the Department of Watercraft, but that the agreement did not
contemplate the computer data contained in the EHOC system. The court concluded
that ODNR did not breach its agreement with plaintiff in failing to initiate deletion of the
probationary removal designation from ODAS/EHOC records, but that it had committed
a breach in failing to purge the offending records from its own files.
       {¶ 5} Following the liability determination, ODNR moved for summary judgment
on the issue of damages.          ODNR argued that plaintiff would be unable to prove
damages because it had been established at trial that no employer had ever viewed
plaintiff’s unpurged ODNR file. In response, plaintiff conceded that she could not prove
that she was refused employment as a result of ODNR’s breach; however, she asserted
that she was entitled to compensation for the attorney fees and other expenses that she
incurred to pursue this action in effort to enforce the settlement agreement. The court
agreed and overruled the motion for summary judgment.               Thus, the only issue
addressed at the damages trial was plaintiff’s attorney fees and the expenses that she
incurred to pursue this action.
       {¶ 6} “A party seeking an award of attorney fees has the burden of
demonstrating the reasonable value of such services.” DeHoff v. Veterinary Hospital
Operations of Cent. Ohio, Inc., Franklin App. No. 02AP-454, 2003-Ohio-3334, ¶145.
The court’s award of attorney fees must be reasonable and supported by evidence in
the record. Citibank v. Wood, 177 Ohio App.3d 103, 2008-Ohio-2877. When granting
such an award, the Supreme Court of Ohio requires that the trial court explain how it
determined its amount. Bittner v. Tri-County Toyota, Inc. (1991), 58 Ohio St.3d 143,
145-146. Typical factors to be considered in calculating the award are those set forth in
DR 2-106(B). Id. “These factors are: the time and labor involved in maintaining the
litigation; the novelty and difficulty of the questions involved; the professional skill
required to perform the necessary legal services; the attorney’s inability to accept other
cases; the fee customarily charged; the amount involved and the results obtained; any
necessary time limitations; the nature and length of the attorney/client relationship; the
experience, reputation, and ability of the attorney; and whether the fee is fixed or
contingent.   All factors may not be applicable in all cases * * *.”        Id.   See also
Stonehenge Land Co. v. Beazer Homes Invests., L.L.C., 177 Ohio App.3d 7, 2008-
Ohio-148.
      {¶ 7} Plaintiff is seeking compensation for attorney fees and expenses in the
amount of $15, 540, representing 76 hours for attorney’s services at the rate of $200
per hour, and expenses in the amount of $742. Defendant’s counsel stated at trial that
defendant does not contest the reasonableness of the hourly rate. However, defendant
questioned the length of time that plaintiff’s counsel spent on certain tasks listed on the
fee statement. (Plaintiff’s Exhibit 3.) Defendant’s counsel also argued that summary
judgment was granted on four of plaintiff’s seven causes of action and that, in his view,
plaintiff’s counsel spent an inordinate amount of time on the remaining claims, and
particularly on his efforts to prove that ODNR had a duty to delete the information
contained on the ODAS/EHOC computer system.             Defendant’s counsel questioned
plaintiff whether she felt the amount of time listed in the fee statement for various tasks
was reasonable. Defendant did not call any witnesses in support of its argument.
      {¶ 8} Upon review, the court finds both the hourly fee and the amount of time
spent on the case to be reasonable. Plaintiff testified that she did not question the fees
charged, that she trusted her counsel, that she did not believe that he would overcharge
her, and that she felt that the amount of time that he spent in attempting to enforce her
settlement agreement was reasonable. Considering the relevant factors as set forth in
Bittner, supra, the court notes that plaintiff’s counsel responded to two motions for
summary judgment, prepared for both a liability and a damages trial, and participated in
all proceedings associated with both trials. Although the issues involved were not novel
or difficult, and plaintiff received only a partial judgment in her favor, it was always her
contention that the EHOC records were a part of her ODNR personnel file and counsel
could not have predicted how the court would rule on that issue. The court further notes
that plaintiff’s counsel in this action was not the counsel involved in negotiating or
drafting the settlement agreement. Thus, notwithstanding the outcome, the court finds
that the amount of time spent in attempting to prove that ODNR broke the agreement by
failing to remove the ODAS/EHOC information was reasonable. The contract for legal
services submitted at trial states that counsel’s total final fee was fixed at $15,000, not
including costs and expenses. (Plaintiff’s Exhibit 2.) Additionally, plaintiff presented
unrefuted evidence of costs of $340 and $402 she incurred for trial transcripts.
(Plaintiff’s Exhibits 4 and 5.)
       {¶ 9} Accordingly, the court finds that plaintiff has proven, by a preponderance
of the evidence, that she is entitled to compensation for reasonable attorney fees and
expenses totaling $15,742. Therefore, judgment shall be entered in the amount of
$15,767, which includes reimbursement for this court’s $25 filing fee.




                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




STACIE A. JEFFERS

       Plaintiff

       v.

DEPARTMENT OF NATURAL RESOURCES

       Defendant
       Case No. 2006-04199

Judge Joseph T. Clark
JUDGMENT ENTRY




         This case was tried to the court on the issue of plaintiff’s damages. The court
has considered the evidence and, for the reasons set forth in the decision filed
concurrently herewith, judgment is rendered in favor of plaintiff in the amount of
$15,767, which includes the $25 filing fee. Court costs are assessed against defendant.
The clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.



                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge

cc:


Eric A. Walker                               W. Jeffrey Moore
Peter E. DeMarco                             326 South High Street, Suite 300
Assistant Attorneys General                  Columbus, Ohio 43215-4570
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

LH/cmd
Filed May 28, 2010
To S.C. reporter June 9, 2010